Title: From Alexander Hamilton to the President and Directors of the Bank of New York, 22 January 179[3]
From: Hamilton, Alexander
To: President and Directors of the Bank of New York



Treasury Department Januy 22d 179[3]
Gentlemen,

You will be pleased to furnish Messrs Dannecker and Young with the further sum of Five thousand Dollars upon the same principles as heretofore.
I am with great consideration   Gentlemen   Your most obedient servant,

Alexander Hamilton
The President & Directorsof the Bank of the United States.

